El Jijez Asociado Se. Aldjkey,
emitió la opinión del tribunal.
La Sucesión de Hipólito Gutiérrez y de su esposa Martina Dávila demandó en reivindicación el año 1921 a Pablo Pons alegando que sus causantes fueron dueños hasta su muerte, ocurrida la del padre en 1902 y la de la madre en 1908, de una finca de 68 cuerdas de terreno de las cuales el demandado Pons está poseyendo 20 cuerdas sin título alguno y a sabiendas de que no es s-u legítimo dueño.
La demanda fué contestada por Pons, y por el Crédito y Ahorro Ponceño como eviceionista, haciendo' una negación general de todos los hechos de la demanda y alegando Como defensa que Pons es dueño de dichas 20 cuerdas de terreno por prescripción adquisitiva del dominio, exponiendo los he-chos necesarios para ella.
Celebrado el juicio fué dictada sentencia contraria a-las peticiones de la sucesión demandante, la que interpuso este recurso de apelación.
Aunque en la demanda se dice que la finca principal es de 68 cuerdas de terreno, sin embargo, el conjunto de la prueba demuestra que es de 78 cuerdas, punto sobre el cual no hay discusión entre las partes.
*697Podemos admitir, de acuerdo con el primer motivo del recurso, que la sucesión demandante probó que sus causan-tes eran los dueños de la finca de 78 cuerdas y que los de-'mandantes son sus herederos.
Apesar de lo dicho no pueden los demandantes reivin-dicar las 20 cuerdas que redaman como parte de las 78 por-que el demandado Pons ha probado que las compró en 1913 al Crédito y Ahorro Ponceño y que éste las compró en 1907 a Manuel Mejías, quien las había comprado en subasta judicial, habiéndolas poseído Pons y el Crédito y Ahorro Pon-ceño por ese título por más de diez años en concepto de dueños, con justo título, entre presentes, quieta, pacífica-mente y sin interrupción, por lo que Pons ha adquirido el dominio de ella por prescripción de acuerdo con los artícu-los 1831, 1841, 1851, 1853 y 1858 del Código Civil.
Es cierto que la sucesión demandante alegó en su de-manda que Pons posee esa finca de 20 cuerdas a sabiendas de que no es su legítimo dueño y que trató de probar este hecho presentando, sin que le fuera admitido por la corte inferior, las siguientes diligencias del juicio ejecutivo que Manuel Mejías, cesionario de un crédito hipotecario consti-tuido por Hipólito Gutiérrez a favor de Manuel Belén Pérez sobre las 78 cuerdas, siguió para su cobro en 1907 contra Hipólito Gutiérrez en la Corte Municipal de Utuado, a saber: el escrito de demanda; el auto de la corte ordenando el requerimiento del demandado Hipólito Gutiérrez y el dili-geneiamiento hecho por el marshal; la solicitud de Mejías de que se dictara sentencia y su resolución; el mandamiento de ejecución que libró el secretario; el acta de embargo; el acta de remate y el edicto anunciándolo; un escrito final del demandante y la orden de la corte disponiendo que el márshal otorgara escritura de venta a Mejías.
No hubo error en la corte inferior al negar la admisión de esas diligencias porque aunque con ellas pudiera pro-*698barse que el juicio ejecutivo era nulo, no prueban que Pons-poseía a sabiendas de que no era legítimo dueño de las 20 cuerdas toda vez que no fué parte en ese procedimiento.
También se queja la sucesión apelante de que le fué ne-gado por la Corte que presentara evidencia para contrade-cir la del demandado Pons.
La prueba del demandado consistió en varios documen-tos públicos según los cuales Mejías compró en subasta judicial la finca de 78 cuerdas: que vendió 20 cuerdas de ella al Crédito y Aborro Ponceño y que éste vendió a Pons una finca grande nombrada “Anita”. La prueba testifical co-rrobora esas ventas y explica que al vender el Crédito y Aborro Ponceño la finca “Anita” compuesta de varias fin-cas, le vendió también la de 20 cuerdas y le dió posesión de ella, aunque por olvido no fueron incluidas en la escritura.
Los demandantes quisieron entonces presentar testigos y documentos para justificar que el título que ban presen-tado los demandados es nulo y la posesión es ilegal y de mala fe, pero no les fué permitido por la corte.
En verdad, la evidencia propuesta no era para contrade-cir la del demandado sino para justificar hechos no alega-dos en la demanda, por lo que no podemos declarar que la corte negara erróneamente su admisión.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sre's. Presidente del Toro y Aso-ciados Wolf y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.